Citation Nr: 0212576	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from April 1963 to April 1966.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of his appeal, the 
veteran's claim was transferred to the RO in Des Moines, 
Iowa.  

The Board notes that the veteran requested a hearing in 
August 2000.  He was notified of the date, time, and location 
of that hearing by a VA letter dated in September 2000.  The 
veteran withdrew his hearing request in October 2000 and 
March 2002 letters.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2. The veteran is not shown to have a current right knee 
disability that is related to active service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in February 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an August 
2000 statement of the case and a supplemental statement of 
the case issued in January 2002, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  The Board finds that 
the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for 
service connection.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained and are included 
in the claims file.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in August 2000, the veteran stated that 
he was going to seek treatment from a private physician for 
his right knee disability.  He asserted that he would submit 
the resulting treatment records in support of his service 
connection claim.  No private medical records have been 
received to date.  In addition to private treatment, the 
veteran was scheduled for a VA examination for joint 
disorders at the VAMC in Lexington, Kentucky in May 2001.  
That examination was canceled by the veteran.  The veteran 
was scheduled for a second VA examination for joint disorders 
at the VAMC in Iowa City, Iowa in November 2001.  The veteran 
canceled the examination and stated that he would contact the 
RO after January 2002.  A January 2002 telephone attempt to 
contact the veteran was unsuccessful.  No additional evidence 
has been received from the veteran, and he has not contacted 
the RO to reschedule a VA examination for joint disorders.  
VA has sent the veteran several letters pursuant to his 
service connection claim, and there is no indication that 
they have not been received by the veteran.  In this regard, 
the Board points out that the supplemental statement of the 
case issued in January 2002 indicated that reconsideration 
would be given if the veteran expressed a willingness to 
report for an examination or if he submitted medical evidence 
showing a current disability that might be linked to service.  
No response was received from the veteran.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  The Board also notes that VA's duty to assist the 
veteran in developing his claim is not a one-way street.  See 
38 U.S.C.A. § 5107(a) (West Supp. 2002); Wood v. Derwinski, 1 
Vet. App. 190 (1991).

This appeal arises out of the veteran's claim that he 
suffered a right knee injury during service and that he 
currently suffers from a right knee disability.  He maintains 
that service connection is therefore warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b) (2001).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim; however, absent 
clinical findings that the veteran suffers from a current 
disability, service connection for a right knee disability is 
not warranted.  See 38 C.F.R. § 3.303(b); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).  

The Board recognizes that the veteran's service medical 
records contain evidence of treatment for right knee 
complaints occurring during active service in September 1963.  
On a report of medical history in March 1966, in conjunction 
with the separation examination, the veteran denied having 
any bone or joint deformity.  A clinical evaluation of the 
lower extremities on the separation examination in March 1966 
was normal.  This supports a conclusion that his in-service 
complaints concerning his right knee were acute and 
transitory and resolved without residual disability.  In 
addition, the evidence of record contains no reports of any 
complaints, treatment, or diagnoses of right knee pain or a 
right knee disability since the veteran's active service.  In 
fact, no private or VA medical records are contained in the 
record at all.  The Board observes that on his application 
for service connection for a right knee disability submitted 
in September 1999, the veteran reported that he had not 
received treatment for his right knee disability following 
service.  While the veteran asserted that he was going to 
seek private medical attention for his right knee disability, 
no such evidence has been received.  In addition, he was 
scheduled for two VA examinations in May 2001 and November 
2001, and he canceled each examination.  In short, the record 
contains no evidence of a current right knee disability.  As 
such, service connection is not warranted at this time.  

As to the veteran's own statements that he currently has a 
right knee disability related to active service, the Board 
notes that those statements, without any accompanying medical 
opinion, are insufficient to establish service connection, as 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons, while competent to provide an eyewitness 
account, are not capable of offering evidence that requires 
medical knowledge, such as a diagnosis).  

In short, the Board finds that the veteran does not have a 
current disability for which service connection may be 
granted.  While the Board recognizes the veteran's sincere 
belief in the merits of his claim, no evidence has been 
received showing that he has a diagnosis of a current 
disability, and the veteran has submitted no evidence of any 
private or VA treatment for a current disability.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a right knee disability is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

